Exhibit 10.3




JOINT VENTURE AGREEMENT

THIS JOINT VENTURE AGREEMENT (the "Agreement") made and entered into this 28th
day of July, 2009 (the "Execution Date")

BETWEEN

Aquentium, Inc.




OF THE FIRST PART

and

Clinton Jim

OF THE SECOND PART

(Individually the "Party" and collectively the "Parties").

BACKGROUND:

A.

The Parties wish to enter into an association of mutual benefit and agree to
jointly invest and set up an alternative energy joint venture company.

B.

The terms and conditions of this Agreement sets out the terms and conditions
governing this association.

C.

Each Party represents and warrants that they have the right to enter into this
Agreement.

IN CONSIDERATION OF and as a condition of the Parties entering into this
Agreement and other valuable consideration, the receipt and sufficiency of which
consideration is acknowledged, the parties to this Agreement agree as follows:

Formation

1.

By this Agreement the Parties enter into a joint venture (the "Venture") in
accordance with the laws of the State of Delaware. The rights and obligations of
the Parties will be as stated in the applicable legislation of the State of
Delaware (the 'Act') except as otherwise provided here.

Name

2.

The business name of the Venture will be “New American Energy Technologies”.

Purpose

The exclusive purpose of the Venture will be: Harvesting and production of algae
on 475.458 acres of Indian allotment land located in Standing Rock, New Mexico.
 These properties as Identified in Exhibit A consist of 475.458 acres of private
land (owned free and clear title) produced from the records of the Southwest
Land Title Records Office of





1







--------------------------------------------------------------------------------

the Bureau of Indian Affairs which reflect that Clinton Jim is the sole owner of
Indian Trust Allotments parcel #730 (161.560 acres) parcel, 819# (160 acres) and
parcel #260662 (153.890 acres) Standing Rock, New Mexico.  

Term

1.

The Venture will begin on July 28, 2009 and will continue to be effective
through July 27, 2108.

Place of Business

2.

The legal address of the business of the Venture will be located at 5188 Western
Way Perris, CA 92571 or such other place as the Parties may from time to time
designate.

Business Management

3.

The Venture will be directed by Aquentium who will form a management committee
(the "Management Committee"). Within the limits of the Purpose of the Venture
and the terms of this Agreement, the Management Committee will have full
authority to bind the Parties in all matters relating to the direction, control
and management of the Venture. Authority to bind the Venture in contract or in
any third party business relation lies exclusively with Management Committee, or
its delegate.

4.

A General Manager may be appointed where necessary or desirable. Duties of the
General Manager will be determined by the Management Committee.

Capital Contributions

5.

Each of the Parties has contributed to the capital of the Venture, in cash or
property , as follows (the "Capital Contribution"):

Party

Contribution Description

 

Clinton  Jim

 475.450 acres as Identified in Exhibit A

 

Aquentium

Capital identified in Exhibit B. 

 

6.

Each Party will contribute its respective capital contributions fully and on
time according to the following schedule:

Party

Contribution Schedule Description

Clinton Jim

Signed JVA as of July 28, 2009 whereby Clinton Jim agrees to assign 475.450
acres of land to the Joint Venture effective immediately.   

Aquentium, Inc.

Will secure all the necessary funding for implementation of equipment and
operations for algae farming on the 480 acres. If the project is not funded
within 24 months, then the JV agreement is void. It is anticipated that
operations of the plant will commence within 12 months of funding.


Duties of Parties

7.

Each Party will be responsible for its respective duties as follows:

Party

Duties Description

Clinton Jim

Has no day-to-day responsibilities in the operation, management or decision
processes of the JV or Aquentium. As agreed by all parties, Clinton Jim is to be
in a "Hold Harmless" position relative to the JV and Aquentium’s activities,
decisions and commitments. Clinton Jim has limited liability only to the extent
of assets brought to the Joint Venture. Clinton Jim shall maintain all business
obligations in good standing, in such away as not to jeopardize the integrity
and disposition of the subject property associated with this transaction.
 Clinton Jim shall not enter into outside activities and or business
arrangements, involving subject assets, which may affect the integrity of this
agreement and or business relationship.

Aquentium or its designee

Full day-to-day operations responsibilities as well as business development
consistent with the business plan for this alternative energy project. Aquentium
shall endeavor to carry out its primary responsibility, the raising of necessary
funds to complete the implementation and ongoing algae plant.

   

8.

Withdrawal of Assets

Upon signing this agreement, all land committed to the project must remain in
the project unless funding does not occur within 24 months.

Capital Requirements

9.

It is anticipated that the 475.450 acre project will require financing of
approximately 35,000,000 USD. Clinton Jim is not obligated to add any capital to
the JV during the life of the project.  





3







--------------------------------------------------------------------------------



10.

Any advance of money to the Venture by any Party in excess of the amounts
provided for in this Agreement or subsequently agreed to as an Additional
Capital Contribution will be deemed a debt due from the Venture rather than an
increase in Capital Contribution of the Party. This liability will be repaid
with interest at such rates and times to be determined by the management
committee.   Such debts will have preference or priority over any other payments
to Parties.  

      Capital Payment

11.

Aquentium will pay a one time fee of $15,000 USD to Clinton Jim for securing the
use of the 475.450 acres for this project. No additional payment will be due to
Clinton Jim, his family or any associates until the plant is fully operational.
   

           Annual Payment

12.

The joint venture company will pay $250,000 per year to Clinton Jim for his
participation in the JV regardless of the profit or loss by the JV operation, or
the market price for the commodity being produced. This payment will be paid in
equal amounts each quarter.

Plant Operations

13.

Job positions will be offered to Clinton and Pat Jim, and Marshall Jack to be
paid at normal labor salaries for work to be done on a daily basis for the JV.

        Fiscal Year

14.

The fiscal year will end on December 31st of each year.

Bank Accounts

15.

The funds of the Venture will be placed in such investments and banking accounts
as will be designated by Aquentium. Venture funds will be held in the name of
the Venture and will not be commingled with those of any other person or entity.

      Management Duties

16.

Duties and obligations of the Management Committee in relation to the Venture
will include the following:

a.

Establishing policy with regard to achieving the purpose and objectives of the
Venture.

b.

Managing the day to day business of the Venture.

c.

Monitoring, controlling and directing the financial, business and operational
affairs of the Venture.

d.

Proper maintenance of books of account and financial records according to
accepted accounting practices.

e.

Monitoring, analyzing and acting on all issues over which it would have express
or implied authority according to this Agreement.





4







--------------------------------------------------------------------------------



f.

All responsibilities attached to hiring of production and administration staff
including any required labor negotiations. All responsibilities attached to
hiring of third party contractors.

Meetings

17.

Regular management meetings will be held only as required. Minutes of the
meeting will be maintained on file.

18.

Amendments

Any and all amendments must be agreed to in writing by both parties.

19.

Dissolution of the Joint Venture

The Venture will be dissolved and its assets liquidated in the event of any of
the following:

a.

The Term of the Venture expires and is not extended.

b.

Agreed buyout by one party to the other.

Force Majeure

20.

Either party will be free of liability to the Venture where the party is
prevented from executing their obligations under this Agreement in whole or in
part due to force majeure where the party has communicated the circumstance of
said event to any and all other party and taken any and all appropriate action
to mitigate said event. Force Majeure will include, but not be limited to,
earthquake, typhoon, flood, fire, and war or any other unforeseen and
uncontrollable event.


21.

Confidentiality

22.

All matters relating to this Agreement and the Venture will be treated by the
all parties as confidential and no party will disclose or allow to be disclosed
any said matter or matters, directly or indirectly, to any third party without
the prior written approval of all parties except where the information properly
comes into the public domain, or for the purpose of securing funds necessary for
the benefit of the Venture.

23.

This section will survive for 5 years after the expiration or termination of
this Agreement or dissolution of the Venture.

Language

24.

This Agreement and all other notices and agreements required by the Venture will
be written and interpreted exclusively in English.

Insurance

25.

The Venture will insure all its assets against loss where reasonable and
standard practice in the industry.






5







--------------------------------------------------------------------------------


Indemnification

26.

Each Party will be indemnified and held harmless by the Venture from any and all
harm or damages of any nature relating to the parties participation in Venture
affairs except where the said harm or damages results from gross negligence or
willful misconduct on the part of the Party. Both Parties shall defend,
indemnify and hold the other Party harmless from and against any and all claims,
obligation, expenses (including attorney's fees and costs), litigation and
judgments of any kind whatsoever arising from or related to any warranty,
representation or individual action of one (Causing) Party which results in the
other (Defending) Party to be enjoined in a legal action. The Defending Party
may receive as one of its remedies assignment for the Causing Party’s interest
in the JV as full or partial settlement for the costs of this Indemnification.

Liability

27.

The Party will not be liable to the Venture or to any other Party for any error
in judgment or any act or failure to act where made in good faith. The Party
will be liable only for any and all acts or failures to act resulting from gross
negligence or willful misconduct.

Liability Insurance

28.

The Venture may acquire insurance on behalf of any Party, employee, agent or
other person engaged in the business interest of the Venture against any
liability asserted against them or incurred by them while acting in good faith
on behalf of the Venture.

Covenant of Good Faith

29.

Each Party will use their best efforts, fairly and in good faith to facilitate
the success of the Venture.

Full Disclosure

30.

It is acknowledged that each Party is a distinct business entity and may from
time to time have financial and business interests outside the Venture. Each
Party will fully disclose to the Venture the extent of all its financial and
business interests, as it may pertain directly to this project and/or venture,
prior to the formation of this Joint Venture and for the duration of the Term of
the Venture.

Joint Venture Property

31.

Where allowed by statute, title to all Joint Venture property, including
intellectual property, will remain in the name of the Joint Venture. Where joint
ventures are not recognized by statute as separate legal entities, Joint Venture
property, including intellectual property, will be held in the name of one or
more Parties. In all cases Joint Venture property will be applied by the Parties
exclusively for the benefit and purposes of the Joint Venture and in accordance
with this Agreement.






6







--------------------------------------------------------------------------------


Jurisdiction

32.

The Parties submit to the jurisdiction of the courts of the State of Delaware
for the enforcement of this Agreement or any arbitration award or decision
arising from this Agreement.

Assignment of Interest

33.

The rights and obligations of a Party are unique to the Joint Venture and may
not be assigned without the expressed written consent of the other Party.

Mediation and Arbitration

34.

In the event a dispute arises out of or in connection with this Agreement the
parties will attempt to resolve the dispute through friendly consultation.

35.

If the dispute is not resolved within a reasonable period then any or all
outstanding issues may be submitted to mediation in accordance with any
statutory rules of mediation. If mediation is not successful in resolving the
entire dispute or is unavailable, any outstanding issues will be submitted to
final and binding arbitration in accordance with the laws of the State of
Delaware. The arbitrator's award will be final, and judgment may be entered upon
it by any court having jurisdiction within the State of Delaware.

Warranties

36.

All Parties represent and warrant that they have all authority, licenses and
permits to execute and perform this Agreement and their obligations under this
Agreement and that the representative of each Party has been fully authorized to
execute this Agreement.

37.

Each Party represents and warrants that this Agreement is not in violation of
any and all agreements and constitutional documents of the individual Party.

Additional Terms

38.

Aquentium shall be responsible for 100% of the capital required to complete this
algae production facility.  Aquentium will be responsible for ongoing operations
of said algae production.

39.

Clinton and Pam Jim shall cooperate with Aquentium in providing general and
vital information as to the status of the 480 acre property, in order to
expedite the fulfillment and satisfaction of this agreement.  

Definitions

For the purpose of this Agreement, the following terms are defined as follows:

a.

"Capital Contributions" The capital contribution to the Joint Venture actually
made by the parties, including property, cash and any additional capital
contributions made.





7







--------------------------------------------------------------------------------



b.

"Operation of Law" The Operation of Law means rights or duties that are cast
upon a party by the law, without any act or agreement on the part of the
individual including but not limited to an assignment for the benefit of
creditors, a divorce, or a bankruptcy.

Miscellaneous

40.

This Venture is termed a contractual joint venture and will not constitute a
Partnership. Parties will provide services to one another on an arms' length
basis while remaining independent business entities. There will be no pooling of
profits and losses. Each Party is responsible only for its own actions and will
not be jointly or severally liable for the actions of the other Party.

41.

Time is of the essence in this Agreement.

42.

This Agreement may be executed in counterparts. Facsimile signatures are binding
and are considered to be original signatures. All documents must be notarized.

43.

Headings are inserted for the convenience of the parties only and are not to be
considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine gender include the
feminine gender and vice versa. Words in the neuter gender include the masculine
gender and the feminine gender and vice versa.

44.

Each term, covenant, condition, and provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law
but if any term, covenant, condition or provision of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, it is the
parties' intent that such provision be reduced in scope by the court only to the
extent deemed necessary by that court to render the provision reasonable and
enforceable and the remainder of the provisions of this Agreement will in no way
be affected, impaired or invalidated as a result.

45.

This Agreement contains the entire agreement between the parties. All
negotiations and understandings have been included in this Agreement. Statements
or representations which may have been made by any party to this Agreement in
the negotiation stages of this Agreement may in some way be inconsistent with
this final written Agreement. All such statements are declared to be of no value
in this Agreement. Only the written terms of this Agreement will bind the
parties.

46.

This Agreement and the terms and conditions contained in this Agreement apply to
and are binding upon the Parties successors, assigns, executors, administrators,
beneficiaries, and representatives.

47.

Any notices or delivery required here will be deemed completed when delivered
via certified mail, to the parties at the addresses contained in this Agreement
or as the parties may later designate in writing.





8







--------------------------------------------------------------------------------



48.

Unless expressly provided to the contrary in this Agreement, each and every one
of the rights, remedies and benefits provided by this Agreement will be
cumulative and will not be exclusive of any other such rights, remedies and
benefits allowed by law.

49.

Tax Advice and Representation: Each Party has, and will, rely on their own tax
advice and is responsible for their own independent US tax requirements. No
Party has relied on the other for any tax advice and neither party shall rely on
the other in the future for same. Each Party bears their own responsibility and
is qualified and experienced in investments to enter into this Venture.




50.

Each Party has reviewed this agreement with legal counsel prior to signing this
agreement.




IN WITNESS WHEREOF the Parties have duly affixed their signatures under hand and
seal on this _____28th__________________day of July, 2009.

 

Clinton Jim       /s/ Clinton Jim

Per: /s/Jonnie Noragt (Seal)

 

State of New Mexico

County of McKinley

My commission expires 9-17-2012

 

 

Aquentium, Inc.




Per: /s/Mark Taggatz 

 


 







Exhibit A

Title of Land for Algae Production as described in the Bureau of Indian
Affairs/Tribal Interest Report dated July 27, 2009 at 16:50:48 CST, consisting
of 475.458 acres of private land (owned free and clear title) produced from the
records of the Southwest Land Title Records Office of the Bureau of Indian
Affairs which reflect that Clinton Jim is the sole owner of Indian Trust
Allotments parcel #730 (161.560 acres) parcel, #819 (160 acres) and parcel
#260662 (153.890 acres) Standing Rock, New Mexico.  Report Attached






9







--------------------------------------------------------------------------------




Exhibit B

Algae Production Facility Budget for 475.450 acres in Standing Rock, New Mexico

Approximate cost: 35 million USD








10





